Motion Granted; Order filed October 6, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00519-CV
                                    ____________

          TOM BENSON D/B/A ACT FAST BAIL BONDS, Appellant

                                          V.

                          CHARLES FORGIE, Appellee


                On Appeal from the County Court at Law No. 3
                           Tarrant County, Texas
                    Trial Court Cause No. 2020-005133-3

                                      ORDER

      This court abated this appeal on August 30, 2022 to allow the trial court to
enter findings of fact and conclusions of law. Those finings were filed on
September 12, 2022 and this appeal was reinstated September 13, 2022. In our
original abatement order, we stated that within 10 days after the trial court has filed
findings of fact and conclusions of law, any party may file a request for specified
additional or amended findings or conclusions. On September 14, 2022, appellant
filed a motion to abate the appeal to allow for the filing of a request for specified
additional or amended findings or conclusions pursuant to our order. That motion
is granted. Because this appeal was prematurely reinstated, we order the appeal
abated.
      Within 10 days from the date of this order, any party may file a request for
specified additional or amended findings or conclusions in the trial court. The trial
court shall file any additional or amended findings that are appropriate within 10
days after such a request is filed. The trial court’s findings of fact and conclusions
of law, and any additional and amended findings or conclusions, shall be included
in a supplemental clerk’s record to be filed with this court on or before November
7, 2022.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion.

      It is so ORDERED.

                                   PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.